Citation Nr: 1546167	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety disorder not otherwise specified, mood disorder not otherwise specified, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 rating decisions by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

The petition to reopen the Veteran's claim of service connection for a neck disability was adjudicated by the RO as an original claim.  As discussed below, the Veteran was previously denied service connection for residuals of a head injury, to include neck pain, in September 2003.  Since the Veteran is again seeking service connection for a neck disability, the Board has construed the issue as set forth on the title page.  Although the RO did not adjudicate a petition to reopen, the Veteran is not prejudiced by the Board's recharacterization of this issue since the claim is being reopened.

The Veteran has also sought service connection for depression and anxiety. The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for one psychiatric disability encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has redefined the Veteran's psychiatric appeal as a claim for service connection for an acquired psychiatric disorder to include all of the Veteran's diagnosed mental health disorders, including depression, anxiety, mood disorder, and PTSD.

The Board also notes that the Veteran submitted additional evidence after the February 2014 statement of the case (SOC) was issued. This evidence is subject to initial review by the Board since the Veteran perfected his appeal after February 2, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

The issues of service connection for a heart and left shoulder disability, and for a neck disability (on de novo review), are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 2003 rating decision denied the Veteran service connection for a neck disability based essentially on a finding that he was not shown to have a diagnosis of a chronic neck condition resulting from an in-service injury.

2.  Evidence received since the September 2003 rating decision tends to show that the Veteran currently has a neck disability and that such disability may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disability; and raises a reasonable possibility of substantiating such claim.

3.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that his psychiatric disability is shown to have had its onset in service and persisted since.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a neck disability may be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).   

2.  The criteria of service connection an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on these matters, since any notice error or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Reopening a Claim of Service Connection for a Neck Disability

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A September 2003 rating decision denied the Veteran's original claim of service connection for residuals of a head injury, to include neck pain, based essentially on finding that he was not shown to have a diagnosis of a chronic condition, to include a neck disability.  He did not appeal the decision, and no new and material evidence was received within a year of that decision.  Accordingly, it became final.  38 U.S.C.A. § 7105.  Evidence of record at the time of the September 2003 rating decision included service treatment records (STRs).   

Evidence received since the September 2003 rating decision includes VA treatment records which show a diagnosis of arthritis in the cervical spine.   Accordingly, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a neck disability must be reopened.


Service Connection for an Acquired Psychiatric Disability

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of:  a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

The Veteran's STRs show that psychiatric evaluation on service enlistment was normal.  An August 1970 STR notes that the Veteran was brought to sick bay for treatment of a contusion with a slight abrasion on the left side of his forehead.  He was also acting "very unusually[,]" was "wandering around [the] ship aimlessly while talking to himself[,]" and "seemed as if he was in a trance of sorts."  At times, he became violent.  He was placed on 24-hour watch and was observed to be resting quietly during that period.

The Veteran was first seen by VA for psychiatric complaints in July 2007.  He complained of being depressed and stated that this began in service when he had thoughts of jumping off the Navy ship.  He denied current suicidal or homicidal ideas.  During an August 2007 VA psychiatric consult, he described his primary problems as poor sleep, lack of motivation, apathy, poor concentration and memory, feelings of sadness and hopelessness, and being "haunted" by past events.  He described this "past event" as a "nervous breakdown" he had while onboard a Navy ship.  He ended up walking the deck repeatedly stating, "I've got to find Jesus."  Some other sailors took hold of him and brought him to sickbay.  After being in sickbay for two days, he went to the side of the ship, intending to jump over, but then talked himself out of it.  His differential included major depressive disorder with psychosis, bipolar disorder, and PTSD.  He continued to report similar complaints and the same nervous breakdown in service throughout later VA psychiatric consultations, the last record in the file being from January 2014.  

In an August 2014 statement, the Veteran's ex-wife reported that, prior to the service, the Veteran was outgoing, enjoyed being around friends and family, worked hard, enjoyed going places, and was very friendly.  In one of his communications to her while in service, he stated that he sometimes "can't think right."  When he returned home, things were ok in the beginning but then went downhill.  He began drinking, stopped talking to his family and friends, and stopped attending church and other activities.  He could not sleep, would walk all night, talk to himself, be depressed, stop eating, and cry.  She also reported that he would at times wander off and she would find him a mile or two into the woods talking to himself or just looking around.

In a separate August 2014 statement, the Veteran's eldest son reported that, prior to the service, the Veteran would take his children on fishing and hunting trips, play ball with them, and participate in neighborhood cookouts.  Postservice, he remembers his father looking around and into the sky, and laughing and talking to himself.  The son reported that they grew up "without a dad [since] he never stayed around [them.]"

On October 2014 private examination, the Veteran reported that he keeps his struggles to himself and described himself as a loner.  He is socially isolated and withdrawn, and only leaves his home to go to church, doctor appointments, and to the grocery store.  He reported seeing a VA psychiatrist every three months for five years and attended group therapy.  He reported suicidal and homicidal ideations, but denied plan or intent.  He has nightmares about his miliary experiences, wakes up sweating, and has difficulty in crowded places.  

The private examining psychologist cited to a body of literature detailing the emergence of mental health symptoms with active duty service members and how some become disillusioned with their personal and professional identities; additionally, service members tend to have more mental health events than civilians, including suicidal ideation, intent, and plan.  Following examination and after reviewing the Veteran's VA treatment records and statements submitted in support of his claim, the psychologist opined that the Veteran's current mood disorder more likely than not began during his military service and has continued to the present.

One way of substantiating a claim for service connection for a disease is by showing that the disease became symptomatic during service, and that the symptoms have persisted since.  It is noteworthy that mental health disabilities are subject to periods of exacerbation and remission.

Here, the record shows that, following the onset of symptoms in service, the Veteran reported that he continued to have problems adjusting to life after service.  Statements from his ex-wife and eldest son support his claim.  He sought evaluation and treatment by the VA, and major depression was diagnosed in August 2007.

The Veteran is competent to report the onset and recurrence of psychiatric symptoms, and the STRs reflect a period of unusual behavior when he was put on a 24-hour watch.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has consistently reported in VA medical records, that his psychiatric symptoms began in service and continued since.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Further, in its capacity as finder of fact, the Board finds that the Veteran's reports credible, as it is both internally consistent and consistent with the medical evidence of record.  38 U.S.C.A. § 1154(a); Caluza, 7 Vet. App. at 511.  Finally, there is evidence linking the Veteran's psychiatric disability to service.  As noted above, the private psychologist has connected his mood disorder to service.  

There appears to be a consensus that the Veteran has an acquired (compensable) psychiatric disability (although there is no consensus on the diagnosis).  Considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran has an acquired psychiatric disability that was incurred in service, and that service connection for such disability is warranted.


ORDER

The appeal to reopen a claim of service connection for a neck disability is granted.

Service connection for a variously diagnosed psychiatric disorder is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  As an initial matter, the Veteran's claims must be remanded to secure Social Security Administration (SSA) records (as he reported during the October 2014 private mental disorders examination that he began receiving disability benefits in 2005 because of his "physical difficulties").  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Service Connection for a Neck Disability

Additionally, the Veteran claims that his neck disability is related to a fall during military service.  According to a July 1970 STR, the Veteran reported falling down a ladder three months prior.  The Board notes that he has not been afforded a VA examination in conjunction with his claim of service connection.  VA treatment records show a current diagnosis of arthritis in the cervical spine.  Given his allegations and one documented in-service report of a fall, an examination to secure an opinion as to whether his neck disability is related to service is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service Connection for a Heart Disability

The Veteran claims that his heart disability is due to his exposure to herbicides in service.  An August 2012 formal finding determined that the Veteran did not identify how he was exposed to herbicides in service and that there was therefore no specific information to submit a request to JSRRC for further research.  In a September 2012 rating decision, the RO denied service connection for ischemic heart disease finding that there was no evidence of record to establish that the Veteran was exposed to Agent Orange while in service.  See 38 C.F.R. § 3.307.

 A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection may be established for certain chronic diseases listed in 38 C.F.R. §3.309(a), to include ischemic heart disease.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

According to a recent decision by the Court, VA is now required to conduct a fact-based assessment regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways. Gray v. McDonald, No. 13-3339 (Vet. App. Apr. 23, 2015).

Exhaustive development has not been undertaken to determine whether the Veteran could have been exposed to herbicides while serving aboard the U.S.S. Monticello.  An August 2003 Personnel Information Exchange System (PIES) request response indicates that he served aboard the U.S.S. Monticello, which was in the official waters of the Republic of Vietnam during various periods from February 1967 to September 1970.  His complete military personnel records are not in the file.  Additionally, there is no indication that the ship's deck logs, which would show where the ship docked, whether it traveled through inland waterways, or whether personnel stepped foot in Vietnam, have been obtained.  Accordingly, on remand, the AOJ must obtain the history for the USS Monticello from February 5, 1967, to September 7, 1970, to determine where exactly his ship was stationed, and whether any area meets the definition of an inland waterway in light of the VA's response to the Gray decision.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). 

2.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for his neck, shoulder, and heart disabilities, and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  The AOJ should secure for the record copies of the complete clinical records of the evaluations and treatment from all providers identified, to specifically include copies of all pertinent VA records that are not already associated with the record.  The Veteran should be notified of any negative replies, and these replies should also be documented in the claims folder. The Veteran should be reminded that it is ultimately his responsibility to obtain and submit records from private sources.

3.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his neck disability.  The examiner must review the Veteran's claims file in conjunction with the examination. Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

Please identify the most likely etiology for the Veteran's neck disability.  Specifically, is it at least as likely as not (a 50% or better probability) that his neck disability is related to an event or injury sustained in service?  If not, please identify any etiology considered more likely, if possible.

All opinions should be accompanied by detailed rationale consistent with the evidence of record.

4.  Please conduct additional development indicated by the ruling in Gray, in order to secure records which bear upon the exact location (in relation to its proximity to the Republic of Vietnam) of the USS Monticello from February 5, 1967, to September 7, 1970, to include deck logs, unit histories, etc.  Associate any such available documents with the claims folder.  All efforts to obtain these records must be documented in the claims file.

5.  Please ascertain how close the USS Monticello was to the shores of the Republic of Vietnam for the period from February 5, 1967, to September 7, 1970, and then make a finding for the record regarding whether the U.S.S. Monticello was actually, or likely to have been, exposed to herbicides.  

6.  The AOJ should then review the record, arrange for any further development indicated (e.g., an examination to determine the etiology of his shoulder and/or heart disabilities), and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


